United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604


                                             December 29, 2011 
 
                                                      Before 
 
                                          FRANK H. EASTERBROOK, Chief Judge 
 
                                          RICHARD A. POSNER, Circuit Judge 
 
                                          DIANE P. WOOD, Circuit Judge 
 
 
                                                               
Nos. 11‐1382, 11‐1492                                          
                                                              Appeals from the United States 
ATA AIRLINES, INC.,                                           District Court for the Southern 
          Plaintiff‐Appellee, Cross‐Appellant,                District of Indiana, Indianapolis 
                                                              Division. 
          v.                                                   
                                                              No. 1:08‐cv‐00785‐RLY‐DML 
FEDERAL EXPRESS CORPORATION,                                   
          Defendant‐Appellant, Cross‐Appellee.                Richard L. Young, Chief Judge. 
                                                               
                                                               
                                                               
                                                               
 
                                                     ORDER 
                                                          
            The slip opinion in this case, issued on December 27, 2011, is hereby corrected as 
follows: 
             
        On page 10, the sentence ʺThat describes the letter agreement; ATAʹs share of the revenues 
that  the  tripartite  contract  generated  each  year  was,  at  its  peak,  $406  million,  and  in  2007  its 
profits from the contract exceeded $90 millionʺ is corrected to read as follows: ʺThat describes 
the letter agreement; ATAʹs share of the revenues that the tripartite contract generated each year 
was $406 million at its peak in 2005, and its profits that year exceeded $90 million.”